Citation Nr: 0906137	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-06 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected post-traumatic stress 
disorder for the period prior to June 27, 2006 and an 
evaluation in excess of 50 percent disabling beginning June 
27, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1970 to April 
1972 and in November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

The Board notes that in a rating decision dated in March 1999 
the Veteran was granted service connection for PTSD which was 
assigned an evaluation of 10 percent disabling.  
Subsequently, the Veteran filed a notice of disagreement with 
the assignment of an evaluation of 10 percent disabling in 
May 1999 and a Statement of the Case was issued in May 1999.  
In a statement dated in November 1999 the Veteran indicated 
that he continued to disagree with the assignment of an 
initial evaluation of 10 percent for his service-connected 
PTSD.  In January 2000 the Veteran testified at a hearing 
before a Decision Review Officer (DRO).  The transcript of 
the Veteran's testimony is timely to perfect his appeal even 
though a VA Form 9 was not submitted.  See 38 C.F.R. 
§ 20.202; Rowell v. Principi, 4 Vet. App. 9 (1993).  The 
Board notes that as the Veteran's claim of entitlement to a 
higher evaluation stems from the initial grant of service-
connection, staging of the evaluation of the Veteran's PTSD 
must be considered.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  As such, the Veteran's claim of entitlement to an 
effective date earlier than June 27, 2006 for the grant of an 
evaluation of 50 percent disabling for service-connected PTSD 
is contemplated in the restatement of the issue on appeal as 
it appears on the cover page of this opinion and will be 
considered upon return to the Board from this remand.

Additional medical and lay evidence was submitted directly to 
the Board that was received in February 2008, October 2008, 
and December 2008.  The evidence pertained to the Veteran's 
PTSD disability.  The submission was not accompanied by a 
statement from the Veteran or the Veteran's representative 
expressing a desire to waive consideration by the Agency of 
Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) 
(2008).  However, as the issue for the PTSD is being 
remanded, the AOJ will have an opportunity to consider the 
evidence in the first instance.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an evaluation in excess of 10 percent 
disabling for service-connected PTSD for the period prior to 
June 27, 2006, and in excess of 50 percent disabling 
beginning June 27, 2006.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2008).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  

A review of the claims folder reveals that all records of the 
Veteran's treatment at VA medical centers prior to June 2006 
may not have been associated with the claims folder.  
Accordingly, the claim must be remanded for attempts to be 
made to obtain VA clinical records pertaining to the 
Veteran's treatment at VA medical centers, including the VA 
Outpatient Clinic in Texarkana, Arkansas, dated from 1996.  
The Veteran should also be requested to provide records or 
sufficient information (to include any necessary 
authorization forms) for VA to obtain other records of 
psychiatric treatment from July 1996 to the present.  

The most recent VA examination evaluating the Veteran's PTSD 
was performed in September 2006.  Since that time, in a 
statement dated in February 2008 the Veteran reported that 
his PTSD had worsened in severity.  The Veteran indicated 
that his participation in group sessions had declined and 
that he only participated when called upon.  He also reported 
an increase in individual counseling sessions.  In an 
assessment of the Veteran by the Veteran's individual 
counselor, received in December 2008, the Veteran was noted 
to have increased and ongoing severe difficulties.  In a 
private social worker note, dated in September 2008, the 
Veteran was reported to have continued sustained difficulty 
in dealing with authority figures.  As such, the Board has no 
discretion and must remand this matter to afford the Veteran 
an opportunity to undergo a contemporaneous VA examination to 
assess the current nature, extent and severity of his PTSD 
disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim from 1996 to the 
present.  Following the receipt of any 
necessary authorizations from the Veteran 
attempt to obtain and associate with the 
claims folder any medical records 
identified by the Veteran.

2.  Attempt to obtain VA medical records 
pertaining to the Veteran's treatment 
that are dated from 1996 to the present, 
including those from the VA Outpatient 
Clinic in Texarkana, Arkansas.

3.  After completion of the above, the 
Veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and severity of his post-traumatic 
stress disorder disability.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
All indicated tests and studies should be 
performed and a Global Assessment of 
Functioning score should be provided.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
legible report.

4.  Thereafter, readjudicate the 
Veteran's claim.  If the benefits sought 
on appeal are not granted in full, the 
Veteran and his representative must be 
issued a supplemental statement of the 
case that includes consideration of the 
evidence received directly by the Board 
and provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




